Citation Nr: 0714692	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburg, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to March 
1999.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburg, Pennsylvania (RO).  The claims file comes from the 
VA Regional Office in Cleveland, Ohio.


FINDING OF FACT

The veteran's anxiety disorder is manifested by depression, 
sleep impairment, anxiety, social isolation, and occasional, 
transitory periods of paranoia, suicidal ideation, homicidal 
ideation, mood disturbances, motivation disturbances, 
impaired judgment, impaired impulse control, and memory 
impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation for an anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in January 2003 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 557 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for an anxiety disorder was granted by a 
July 1999 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective March 23, 1999.  A rating decision dated in May 
2005 supplemental statement of the case assigned a 30 percent 
evaluation assigned under 38 C.F.R. § 4.130, Diagnostic Code 
9400, effective December 13, 2002.

A July 2002 private medical report stated that the veteran 
was "very comfortable about the way he feels and has no 
concerns at this point."  He has never been hospitalized nor 
has he ever had any suicidal or homicidal ideations."  The 
veteran's sleep was described as "good."  The impression 
was generalized anxiety disorder and depression.

A January 2003 VA mental disorders examination report stated 
that the veteran's fiancée had called off the engagement in 
December 2002.  He stated that he was not dating and had four 
friends that he kept in contact with on a weekly basis.  The 
veteran was employed full time and was dissatisfied with his 
job, but reported no occupational or interpersonal 
difficulties at work.  His primary complaint was sleep 
disturbances.

On mental status examination, the veteran was dressed 
casually but appropriately, with good grooming and hygiene.  
He was alert, oriented, and attentive.  The veteran made good 
eye contact.  He was pleasant and cooperate, though somewhat 
reserved.  His behavior and psychomotor activity where 
unremarkable.  He reported no difficulties with memory or 
concentration and none were observed.  There was no evidence 
of difficulties in thinking or communication.  The veteran's 
speech was fluent, of normal rate and volume, and 
appropriately variable in tone.  His thoughts were clear, 
coherent, and relevant, and his thought process was rational 
and logical.  No hallucinations or delusions were noted and 
the veteran denied suicidal or homicidal ideation.  His 
thought content was not preoccupied with excessive worry or 
obsession.  His mood was reported as "lonely" and sad but 
"not anxious."  His affect was pleasant and appropriately 
variable in range, but somewhat subdued in intensity.  The 
veteran reported sleep impairment.  He reported no 
difficulties in basic activities of daily living.  The 
examiner stated that the veteran "reports intermittent, 
diffuse anxiety, this anxiety does not appear to impair his 
ability to make reasonable and realistic life decisions and 
does not result in impulsive or irresponsible behavior."  
The diagnosis was anxiety disorder, not otherwise specified.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 71, which contemplates transient and 
expectable reactions to psychosocial stressors, such as 
difficulty concentrating after a family argument, and no more 
than slight impairment in social, occupational, or school 
functioning, such as temporarily falling behind in 
schoolwork.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A June 2003 private medical report stated that the veteran's 
anxiety symptoms got better after leaving military service, 
but had worsened recently.  The report stated that the 
veteran had no suicidal or homicidal thoughts, but had 
noticed that his depression and anxiety had gotten "much 
worse."  The veteran reporting having at least one panic 
attack per week and "relate[d] most of his problems to work.  
He dislikes his job very much and is attempting to seek other 
employment.  However, he is having a difficult time."  The 
veteran's sleep was reported as "good."  The impression was 
generalized anxiety disorder and depression, uncontrolled.

Multiple July 2003 private medical reports note that the 
veteran's affect was blunted and his mood was anxious.  He 
stated that he felt very depressed and denied any 
hallucinations.  The veteran rated his anxiety as a 4 and 
depression as a 7, on scales from 1 to 10.  He reported that 
he had anxiety related to work stress.  The veteran reported 
sleep impairment.  It was noted that the veteran might obsess 
on projects and work.  The veteran reported occasional anger 
towards supervisors at work.  His diminished ability to think 
or concentrate was minor.  The veteran reported suicidal 
ideation within the previous 6 weeks and increased 
irritability.  He stated that he was not spending a lot of 
time with his family.  The veteran reported that he had three 
"best" friends.  His memory, concentration, and judgment 
were within normal limits.  One examiner assigned a GAF score 
of 45 at the time and over the past year, which contemplates 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as no friends or unable to keep a job.  See DSM-IV, 46-
47.

A July 2003 certification of disability, signed by a private 
physician, stated that the veteran was unable to work due to 
anxiety and depression.  The certificate sated that the 
veteran had his first panic attack in December 2001 and had 
recently had suicidal ideation and symptoms consistent with 
major depression.  The certificate stated that that veteran 
was totally disabled and unable to work and it was 
undetermined when the veteran would be able to return to 
work.

Multiple August 2003 private medical reports are associated 
with the record.  These include notes that the veteran's mood 
was anxious and he had sleep impairment.  The veteran rated 
his overall feeling as a 5, on scales from 1 to 10.  In 
general, the reports stated that the veteran was less anxious 
and his depression had decreased.

An October 2003 private medical report stated that the 
veteran's "employer let him go . . . due to job 
performance."  The veteran stated that he was terminated due 
to absence from work due to short-term disability.

A November 2003 private medical report stated that the 
veteran was "doing well" with his mood and had no 
complaints.  The report stated that the veteran was fired 
from work, but was "okay [with] that."

A December 2003 letter from a private physician stated that 
the veteran met the criteria for an adjustment disorder with 
mixed anxiety, depressed mood, and a panic disorder.  The 
letter stated that the veteran's symptoms focused on 
occupational and social impairment with reduced reliability 
and productivity, mainly related to anxiety.  The veteran had 
a reduction in motivation and difficulty establishing and 
maintaining effective "work and relationships."  The letter 
noted that the veteran appeared to have some difficulty in 
performing his occupational tasks due to his symptoms.

A January 2004 worker's compensation report of injury form 
stated that the veteran had injured himself in July 2003 due 
to "stress situations while supervising the paint line."

Multiple private medical reports for March 2004 indicate that 
the veteran was hospitalized for a psychiatric disorder.  
These include a statement that the veteran thought he was 
"having a mental breakdown."  In a March 2004 private 
mental status report, the veteran reported getting "blackout 
spells from time to time."  The report stated that the 
veteran "was threatening to kill everybody around him and 
was acting strangely and has been paranoid.  Those are the 
reasons for his being admitted here."  On mental status 
examination, the veteran was oriented to place, person, and 
year.  His recall was "fairly good," his judgment was 
present, and his speech was clear.  The impression was 
anxiety attacks, depression, and possible psychosis.

A March 2004 private psycho-social assessment report dated 
that same day stated that the veteran was brought to the 
hospital by the police due to "being extremely agitated and 
threatening towards squad people."  The report stated that 
the veteran mumbled, went from one subject to another, 
appeared distrustful, and was not able to focus.  The veteran 
stated that he was afraid and anxious.  The veteran's mother 
reported that he was very hard working and had been under a 
lot of pressure at the time due to full-time education.  She 
reported that she found him "in his apartment in an 
incoherent state of mind.  [She] called [the police] and [the 
veteran] became threatening [and] . . . had to be 
restrained."  The report noted that the veteran's mother was 
very supportive.  The veteran reported that he had "some 
black outs."  He reported that he had some friends, he liked 
all his subjects at school, his relationships with peers and 
teachers were "good," and his grades were "good."  The 
diagnosis was major depression.  A subsequent March 2004 
private electroencephalogram report stated that the veteran 
had a clinical history of hallucinations.

A March 2004 private medical report, also dated the same day, 
stated that the previous night, the veteran had broken the 
glass on the fire arm and told a staff member "I'm God and 
you better watch out."  He reported feeling paranoid and 
guarded.  He was noted to be pacing and talking to himself.  
The veteran reported suicidal ideation in the past which he 
had never acted on.  On mental status examination, the 
veteran was cooperative, alert, and oriented.  It was 
reported that the veteran left the room five minutes into the 
interview due to nausea and did not return on his own.  When 
sensitive subjects were broached in the interview, he became 
"quite anxious and agitated.  He began deep breathing 
rapidly.  He would not stop.  He began to shake and tremor.  
He was jiggling his legs.  He said he needed to be put into a 
closed room so he could calm down."  The veteran was a poor 
historian and demonstrated memory impairment.

A March 2004 private medical report dated the following day 
stated that the previous evening, the veteran had been 
involved in two "inappropriate episodes," including 
throwing a milk carton at another patient and refusing to 
clothe himself.  On examination, the veteran

acknowledged that yesterday was the worst 
day he had ever had.  He states he was 
overcome with fear, which prompted most 
of his behaviors.  He said that he did 
not feel as if he could trust anybody or 
anything here at the hospital.  He states 
since then though he has developed 
insight.  He describes himself as feeling 
on top of the world. . . . He reports 
having mood swings at home, being up and 
down a lot.  He states that his anxiety 
had really gotten out of control over the 
past couple of weeks.  He states he was 
not eating and lost weight a couple of 
weeks prior to his hospitalization.  He 
was feeling depressed.  He was isolate.

On objective examination, the veteran was dressed 
appropriately and was friendly.  The veteran smiled 
throughout the interview and "appear[ed] almost grandiose 
and 


certainly makes comments indicative of that.  He indicates 
developing insight on his own."  The assessment was major 
depressive disorder with psychotic features.

A March 2004 private medical discharge summary stated that 
the veteran had been treated for 3 days.  The report stated 
that the veteran had been brought into the emergency room by 
the police after being verbally assaultive, "out of 
control," having homicidal thoughts, and making homicidal 
threats.  It stated that the veteran found subsequent 
treatment "significantly helpful," slept better, was more 
focused, and had a "level" mood.  At the time of discharge, 
the veteran felt "very good" and denied any suicidal 
ideation.  The veteran's GAF score on admission was 40, which 
contemplates some impairment in reality testing or 
communication, such as speech is at times illogical, obscure, 
or irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, such as a depressed man avoids friends, neglects 
family, and is unable to work; a child frequently beats up 
younger children, is defiant at home, and is failing at 
school.  See DSM-IV, 46-47.  It was reported that the 
veteran's GAF score on discharge and over the previous year 
were 50, which contemplates serious symptoms.  See Id.

In an April 2004 private medical report, the veteran stated 
that he felt "great.  He cannot remember the last time his 
mood was this stable."  The veteran reported sleeping well 
and felt rested in the morning.  He stated that school was 
"going well" and he was looking forward to the end of the 
semester.  The veteran stated that he was more interested in 
making social contacts and getting out.  On objective 
examination, the veteran was casually dressed and groomed, 
his affect was broad and appropriate, and his eye contact was 
good.  The veteran's speech was spontaneous and friendly.  
His thoughts were relevant, coherent, and well directed.  The 
examiner stated that there seemed to be no residual evidence 
of thought disorder or mood disturbance.  The assessment was 
major depressive disorder, recurrent, moderate, and probably 
bipolar II disorder.  The examiner assigned a GAF score of 
68, which contemplates some mild symptoms, such as a 
depressed mood and mild insomnia, or some difficulty in 
social, or occupational function, 


such as occasional truancy, or theft within the household, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Id.

In a second April 2004 private medical report, the veteran 
stated that he had depression, anxiety, and had previously 
had suicidal thoughts.  The veteran reported manic symptoms 
of euphoric thoughts, racing thoughts, and depression.  On 
objective examination, the veteran's was neatly dressed.  His 
insight, judgment, and psychomotor activity were within 
normal limits.  The veteran reported a depressed mood in the 
evening and decreased interest in pleasurable activities.  He 
reported weight gain, sleep impairment, and "feeling 
worthless."  The veteran had no suicidal or homicidal 
ideation.  The veteran stated that he only talked to his 
family and had "alienated" himself from others.  The 
veteran stated that these symptoms caused significant 
distress in occupational functioning.  Under mania, the 
report stated that the veteran had distinct periods of 
abnormally and persistently elevated and expansive mood that 
could last for a couple days or weeks.  He had a distinct 
period of irritable mood and felt thoughts were racing.  The 
report stated that the veteran had psychotic episodes in the 
past, but did not have them at the time of the examination.  
The assessment was bipolar affective disorder, for which the 
examiner assigned a GAF score of 65, which contemplates some 
mild symptoms, and major depressive disorder, for which the 
examiner assigned a GAF score of 60, which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See DSM-IV, 
46-47.  

A May 2004 private medical report stated that the veteran had 
finished his graduate program and was looking for work.  The 
veteran stated that he was trying to maintain a positive 
attitude and overall his mood was stable.  The veteran 
reported that the anxiety and other distressing symptoms had 
"gone away, that he overall feels better than he has."  On 
objective examination, the veteran was casually dressed and 
groomed.  He was generally pleasant and friendly.  The 
veteran's speech was spontaneous.  His thoughts were relevant 
and goal directed.  There was no evidence of thought or mood 
disorder.  The assessment was bipolar disorder.  The examiner 
assigned a GAF score of 68, which contemplates some mild 
symptoms.  See Id.

In a May 2004 VA mental disorders examination report the 
veteran stated that he had not been involved in an intimate 
relationship since December 2002 and did not have any close 
friends or social acquaintances.  He stated that he spent 
most of his time with family members or alone.  The veteran 
reported that he had returned to school and had recently 
received a master's degree in arts and sciences.  He reported 
no problems in the activities of daily living and denied any 
legal difficulties at the time.

The veteran stated that had begun to experience panic attacks 
at his previous job.  He stated that in the summer of 2003 he 
became "more overwhelmed in his work setting, which led to 
depression and suicidal ideation as well as homicidal 
ideation toward co-workers.  He indicated that his 
productivity and concentration decreased."  The veteran 
stated that he was granted work release from June 2003 to 
November 2003, as ordered by his private psychiatrist, and 
that his employment was subsequently terminated when his work 
release ended.  He stated that he had been unemployed since 
that time and "his psychiatric symptoms have not been 
conducive to re-entering the workforce."

On mental status examination, the veteran's grooming, 
hygiene, dress, and eye contact were good.  There was no 
abnormality of gait or posture.  The veteran was oriented to 
person, place, and time.  His thought process was intact, 
goal-oriented, and well-organized.  His thought content 
revealed no evidence of delusion, hallucinations, paranoia, 
suicidal ideation, or homicidal ideation.  There was no 
evidence of a perceptual disorder.  The veteran's recent and 
remote memory were grossly intact.  His speech was clear, 
understandable, normal in rate, and normal in rhythm.  The 
veteran reported some difficulties concentrating.  The 
veteran reported that his mood was anxious and mildly 
depressed due to unemployment and psychiatric symptoms.  The 
veteran stated that he felt uncomfortable in social 
situations around strangers.  His activity level and energy 
were reported as normal.  The veteran's personal insight and 
judgment appeared good.  He stated that prior to June 2003, 
he experienced panic attacks ranging from once every 2 weeks 
to several times per week.  The veteran stated that since 
leaving his job, he had not experienced any panic attacks.  
He stated that he continued to have symptoms of anxiety 
characterized by shortness of breath, feeling overwhelmed, 
and slight tightness in his chest.  The veteran stated that 
he got "real nervous," had a hard time "staying focused," 
and became easily overwhelmed by major and minor stressors.  
He reported experiencing sleep impairment.  The diagnosis was 
anxiety disorder, not otherwise specified.  The examiner 
assigned a GAF score of 68, which contemplates some mild 
symptoms.  See Id.  In summary, the examiner stated

it appears that his anxiety symptoms have 
somewhat improved since [the January 2003 
VA mental disorders examination].  For 
example, [the veteran] reported that 
since ending his job in June 2003, he has 
not had any panic attacks.  [The veteran] 
reported that medication adjustments have 
made some improvements to date.  He also 
reported improved sleep and appetite.

There is the possibility that if [the 
veteran] returns to the workplace, his 
anxiety symptoms might increase and 
manifest themselves in such [a] way that 
might interfere with work productivity.  
However, given the veteran's current 
description of anxiety symptoms alone, it 
is this clinician's opinion that the 
frequency and severity of these symptoms 
at this time do not render [the veteran] 
unemployable.

An August 2004 private medical report stated that the veteran 
had been hospitalized the previous spring and a bipolar 
disorder had been diagnosed.  The report noted that the 
veteran had returned to school and was finishing a master's 
degree.  On psychiatric evaluation, the report stated that at 
that time the veteran was well controlled on his medications.  
The impression was bipolar disorder.

A subsequent August 2004 private medical report stated that 
the veteran "los[t] conscious[ness and] they put him in jail 
because they thought he was suicidal."  A September 2004 
private medical report dated 2 days later stated that the 
veteran "was down on Fri[day and] called 911[.]  Policeman 
thought he was going to hurt him [and] threw him on the 
ground [and] took him to jail."

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss, such 
as forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates a psychiatric disorder 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, including a 
work setting, and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that the medical evidence of record does not 
support an increased evaluation in excess of 30 percent for 
an anxiety disorder.  The medical evidence of record shows 
that the veteran's anxiety disorder is manifested by 
depression, sleep impairment, anxiety, social isolation, and 
occasional, transitory periods of paranoia, suicidal 
ideation, homicidal ideation, mood disturbances, motivation 
disturbances, impaired judgment, impaired impulse control, 
and memory impairment.  The veteran's GAF scores have 
generally ranged from the mid-60s to the low 70s, indicating 
transient or mild symptomatology.  During periods of 
exacerbation, the veteran's GAF scores have ranged between 40 
and 50, indicating serious or major symptomatology.  These 
GAF scores are consistent with the general picture that is 
created by his medical records.  It appears that the veteran 
has a generally low level of symptomatology with minimal 
impact on his life, but with occasional episodes of severe 
symptomatology.  Specifically, the veteran experienced 
significant symptomatology for brief periods in July 2003 and 
March 2004.

Overall, the veteran's disability picture is more consistent 
with the criteria for a 30 percent evaluation, rather than a 
rating in excess thereof.  This is substantiated by the 
veteran's reported success in full-time education, including 
receiving good grades and achieving a master's degree, 
despite the occurrence of at least one exacerbating episode 
during that time.  Overall, the veteran does not have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Accordingly, the Board finds that an 
increased rating in excess of 30 percent for an anxiety 
disorder is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for an anxiety disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


